Citation Nr: 1516284	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-19 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated 30 percent disabling. 

2. Entitlement to an increased rating for diabetes mellitus, currently rated as 20 percent disabling. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1964 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Louis, Missouri in January 2012 and July 2012.

The Board notes that during the course of the present appeal a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was raised by the Veteran.  While a claim for TDIU was separately considered and denied by the RO in July 2012, the Veteran has re-raised the issue in August 2013, April 2014 and October 2014 statements.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to higher disability ratings for his service-connected PTSD and diabetes mellitus.  In his July 2012 notice of disagreement (NOD), the Veteran stated that he felt his PTSD examination was inadequate because the examiner opined that his panic attacks were due to a condition other than his service-connected PTSD.  

The claims file indicates that in October 2011 examiner opined that the Veteran had a panic disorder with agoraphobia that was separate from his diagnosis of PTSD. The examiner opined that the symptoms of each diagnosis could be differentiated.  The examiner reported that the Veteran has a problem with anxiety that is "more extensive than usual with pure PTSD." In an addendum opinion from April 2012, the examiner stated that some of the Veteran's symptoms are related to the additional diagnosis of panic disorder with agoraphobia.  The examiner opined that:

The Veteran's panic disorder/agoraphobia would be a symptoms cluster that is not usually diagnosed in patients with PTSD; many patients with PTSD tend to be anxious, avoid crowds and be somewhat asocial, but agoraphobia as a separate entity and to the degree that the person is totally unable to leave home is less likely than not to be linked to PTSD, which is quite rare.  Like PTSD, panic disorder with or without agoraphobia fits within the rubric of anxiety disorders and a patient can have both PTSD and panic disorder as separate problems with different symptoms. 

While the examiner differentiates the Veteran's symptoms of agoraphobia from his symptoms of PTSD, the delineation between the other symptoms of the Veteran's panic disorder and his PTSD is unclear.  He indicates that both a panic disorder and PTSD are anxiety disorders but that each condition could have separate symptoms with separate functional impairment.  However, the examiner does not indicate clearly which of the Veteran's symptoms are related to each condition and he also indicates there may be some overlap of the symptomology.  The examiner also failed to address the opinion provided by the June 2010 VA psychologist, who indicates that the Veteran's panic related symptoms are due to PTSD, including the Veteran's severe recurrent panic attacks.  Also, while the examiner opined that it was less likely than not that the Veteran's panic disorder with agoraphobia was due to his PTSD he did not provide an opinion regarding whether the Veteran's PTSD had at least as likely as not aggravated his panic disorder with agoraphobia.  Accordingly, the Board finds that a new VA examination is necessary.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Additionally, the Board finds that a new VA examination regarding his service- connected diabetes mellitus is warranted.  The June 2012 VA examiner indicated that the Veteran's condition does not require regulation of activities despite the Veteran's statements.  In his VA form 9, the Veteran reported that he needs to "watch" his activities because if he "gets too busy" his blood sugar will drop quickly and he will start seeing spots and sweating.  The examiner also did not address the opinion provided by the October 2010 VA examiner that stated that the Veteran's condition restricted his ability to perform strenuous activities and that he has to moderate his activities to prevent hypoglycemic loss of fine motor control.  While this opinion was provided prior to the current appeal period, the Board notes that 38 C.F.R. § 4.1 indicates that the Veteran's entire history is reviewed when assigning a disability evaluation.  Accordingly, the Board finds that a new VA examination is necessary to evaluate the severity of the Veteran's diabetes mellitus.  

The Veteran's claim for TDIU is inextricably intertwined with the increased rating claims being remanded because a decision on the increased rating claims may have an impact on the disposition of the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, the TDIU claim must also be remanded.

Accordingly, the case is REMANDED for the following action:

1. First, contact the Veteran (and his representative) and request that he identify all sources of treatment for his conditions on appeal, including any VA or private facility, from January 2012 to the present.  The AOJ should then attempt to obtain and associate with the claims file any records identified that are not already associated with the claims file. 

The AOJ should specifically request medical records related to any mental health conditions and his diabetes mellitus from the Eisenhower VAMC since January 2012.  All such records should be associated with the claims file.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2. After attempting to contact the Veteran and obtaining any indicated updated treatment records, the Veteran should be scheduled for an examination to determine the current level of severity of his service-connected diabetes mellitus.  The examiner should specifically comment on whether the Veteran's condition requires regulation of activities, and if not, the examiner is asked to discuss the Veteran's reports on his July 2013 VA form 9 and the opinions expressed by the June 2010 VA examiner.  Rationales must accompany all conclusions, as speculative/conclusory opinions are not helpful and will require additional remands.  

3. After attempting to contact the Veteran and obtaining any indicated updated treatment records, the Veteran should be scheduled for an examination to determine the current level of severity of his service-connected PTSD.  The examiner should specifically discuss the following questions:

a. Whether the Veteran's PTSD and the symptoms of the PTSD can be differentiated from all other diagnosed psychiatric conditions? 

b. If so, the examiner is asked to (1) identify any other diagnosed psychiatric conditions and any symptoms that can be separated from the Veteran's service-connected PTSD symptoms; and (2) opine whether the Veteran's separately diagnosed psychiatric conditions are at least likely as not either caused by or aggravated by his service-connected PTSD.  If the examiner opines that any of the Veteran's psychiatric condition can be differentiated from his service-connected PTSD, the examiner is asked to discuss the opinions provided by the VA psychologist in June 2010. 

Rationales must accompany all conclusions, as speculative/conclusory opinions are not helpful and will require additional remands.  

4. Finally, the AOJ should then take any additional development action it deems proper.  When the requested development has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


